NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 06a0169n.06
                               Filed: March 3, 2006

                                            No. 04-6488

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

LEONARD L. ROWE,

       Plaintiff-Appellant,

v.                                                         ON APPEAL FROM THE
                                                           UNITED STATES DISTRICT
JESSE B. REGISTER, FREDERICK CARR, D.                      COURT FOR THE EASTERN
SCOTT BENNETT, DR. ROBERT A SMITH,                         DISTRICT OF TENNESSEE
LONITA DAVIDSON, HAMILTON COUNTY
BOARD OF EDUCATION,

       Defendants-Appellees.


                                                      /

BEFORE:        MARTIN and CLAY Circuit Judges, and Sargus, District Judge.*

       PER CURIAM. Pro se plaintiff Leonard L. Rowe appeals the district court’s denial of his

motion for default judgment along with the district court’s grant of the defendant’s motion to dismiss

Rowe’s complaint in this employment discrimination case. This case arises out of a long litigious

relationship between Rowe and the Board of Education of the City of Chattanooga, which is now

part of the Hamilton County Board of Education. Rowe, a former teacher in the Chattanooga School

District, was fired by the Board of Education in 1980 for insubordination and inefficiency. Since his

termination Rowe has consistently attempted to obtain reemployment in the School District and has

filed numerous lawsuits against the School District. See Rowe v. Bd. of Educ. Of City of


       *
          The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern
District of Ohio, sitting by designation.
Rowe v. Register, et al.
No. 04-6488
Page 2

Chattanooga, 755 F.2d 933, 1985 WL 12898 (6th Cir. January 15, 1985); Rowe v. Bd. of Educ. Of

City of Chattanooga, 938 S.W.2d 351 (Tenn. 1996). Rowe has been so persistent in his attempts

to obtain reemployment that the Hamilton County Board of Education that the Board of Education

sought and obtained a restraining order enjoining Rowe “from going on or about the Hamilton

County Department of Education’s” property.

       In this case, Rowe filed a complaint against the defendants alleging violations of his rights

under the Fourteenth Amendment and Title VII of the Civil Rights Acts of 1964. In response the

defendants filed a motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). Rowe did not respond to this motion, but did file a motion for default judgment

alleging that the defendants had failed to file a timely response to his claim. The district court

dismissed Rowe’s motion for a default judgment, noting that the defendants’s motion to dismiss

constituted a timely response to Rowe’s complaint.1 In the same order, the district court also

instructed Rowe to file a more definite statement of his claim because his complaint and its

accompanying documents were both sparse and exceedingly unclear as to the alleged factual basis

for Rowe’s claims. Rowe filed numerous other documents and affidavits but none of this evidence

clarified the basis for his claims. As a result, the district court granted the defendants’s motion to

dismiss pursuant to Rule 12(b)(6).

       In support of its decision to dismiss Rowe’s complaint, the district court provided a



       1
         Rowe now suggests on appeal that this decision was incorrect because the motion to
dismiss was filed by only one of the defendants rather than all the defendants. Reviewing the
defendants’s motion to dismiss it is evident that the motion was filed on behalf of all the
defendants. Thus, Rowe’s claim is wholly meritless.
Rowe v. Register, et al.
No. 04-6488
Page 3

thoughtful and thorough opinion detailing the reasons for the dismissal. In light of Rowe’s pro se

status, the district court’s opinion construed Rowe’s complaint and the accompanying documents

as liberally as possible but still failed to find that Rowe had alleged any claims upon which relief

could be based. Put simply, the district court concluded that Rowe provided insufficient allegations

to even establish any claim of employment discrimination under state or federal law. Having

reviewed the record and the parties’s brief, we believe that given the district court’s cogent opinion,

any further analysis by this Court would be unnecessarily duplicative. We therefore AFFIRM the

district court’s judgment for the reasons stated in the district court’s opinion.